DETAILED ACTION
This office action is in response to applicants communication received on 12/7/2020.
	
Claims 1-20 are pending.

This action is non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on 6/30/2017, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 18-20 are allowed.  Closest prior art Opalach and Yan do not deal with skewing, secondary reference is not as detailed in the adjustments to skewing and not related to realograms or planograms.


Response to arguments:
Arguments persuasive a new reference is being used.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach US 2009/0059270 in view of Yan US 2015/0088703 in view of Laliberte US 20160359957 A1 in view of the Teacher Youtube user the teacher, Jul 21, 2014 https://www.youtube.com/watch?v=97Wiwf_hkjM,Hereinafter “the Teacher” in view of DeLoach US 20140143652 in of Bluecoconut Youtube user the teacher, Oct 31, 2009 https://www.youtube.com/watch?v=dZUPBLNuaHk,Hereinafter “PSpice”.


Regarding claim 1, Opalach teaches:
1. (Currently Amended) A method comprising:
receiving, from an image processing module, data representing a realogram ([0025, 0032] corresponding image, examiner interprets realogram as pictures of the actual shelves of a store, Fig. 2, 204 takes pictures of retail environment these pictures read on realogram), the data including an image of one or more shelves and information about a set of recognized items in the realogram ([0032] recognized products);
determining one or more linear groupings of a subset of the set of recognized items corresponding to each shelf ([0025] Fig. 2, 202 teaches of taking desired images of particular items of a retail store such as a retail shelf Fig. 3, and recognizing items within the desired images);
generating a planogram (210, planogram) based on the realogram (actual pictures) and the one or more linear groupings of the subset of the set of recognized items corresponding to each shelf (examiner interprets planogram as a model of a shopping shelf, and realogram is how the shelf actually is in real life [0025-0032] Fig. 2, 210 teaches of extracting a planogram from actual pictures of a shopping shelf), 
generating a user interface for presentation on a client device of a user (0020-0021 user inventory management software);


Opalach doesn’t appear to teach:
dividing the user interface into a first defined area and a second defined area 
presenting, for display, a first view of the realogram in the first  defined area of the user interface and a second view of the planogram in [[a]] the second defined area of the user interface, and a third view of a tabular representation of a portion of a product database associated with the realogram and the planogram in the third defined area the first defined area and the second defined area and the third defined area spatially separating the first view of the realogram and the second view of the planogram and the third view of the tabular representation of the portion of the product database;

syncing the first view of the realogram in the first defined area with the second view of the planogram in the second defined area, such that the first view of the realogram and the second view of the planogram mirror a same spatial location during an operation including one from zooming in and zooming out performed in one of the first defined area and the second defined area;

However Yan teaches:
generating a user interface for presentation on a client device of a user (Yan: [0067] teaches of a user being able to edit a planogram using planogram editor); 

presenting, for display, a first view of the realogram in the first  defined area of the user interface and a second view of the planogram in [[a]] the second defined area of the user interface, (Yan: [0099] user can compare the actual transparent image location with the planogram to determine any differences or discrepancies)


receiving, from the user, user input via the user interface(Yan: [0067] User edits); and 
updating the planogram based on the user input (Yan: [0067] teaches of a user being able to edit a planogram using planogram editor allowing for a user to have a GUI of specific objects that a user can place into a scene of a shelf).  
It would have been obvious to one of ordinary skill having the teachings of Opalach, and Yan before him before the effective filing date of the claimed invention to modify the cited prior art to include a comparison viewing between a real sales shelf and a planogram and allow a user to edit the planogram as taught by Yan for a better result of allowing for a user to optimize the real sales based on the planogram. 

Opalach in view of Yan doesn’t appear to teach:
the first defined area and the second defined area spatially separating the first view of the realogram and the second view of the planogram;


However Laliberte teaches: 

dividing the user interface into a first defined area and a second defined area
 ([0050] teaches of using a split screen instead of an overlay);
It would have been obvious to one of ordinary skill having the teachings of Opalach, and Yan before him before the effective filing date of the claimed invention to modify the cited prior art to using a split screen instead of an overlay as taught by Labirte for a better result of allowing items to be easier to see. 

However the Teacher teaches:
determining one or more linear groupings of a subset of the set of recognized items corresponding to each shelf However the Teacher teaches:
the first portion and the second portion being spatially separated in the user interface (0:29 teaches of different icons in deferent parts of a user interface seperated), also the : Linear group is given an explicit definition in paragraph 48 of applicants specifications “a linear group can be described as a horizontal collection or grouping of recognized items that are linearly co-occurring on a shelf in the realogram.” Teaches of a horizontal collection of recognized items co-occuring




    PNG
    media_image1.png
    1059
    1857
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill having the teachings of Opalach, Yan and the Teacher  before him before the effective filing date of the claimed invention to modify Yan to include selecting objects passing through different points, since Yan allows planogram objects to be selected and moved, it would be obvious to treat them as icons, it would also be obvious to try and select different sets of icons on different rows as Windows allows for the selection of any icons the user desires as the Teacher shows, the motivation would be to allow for easy control of the objects of Yan. 


and a third view of a tabular representation of a portion of a product database in the third

However Deloach teaches:
and a third view of a tabular representation of a portion of a product database in the third defined area
and the third view of the tabular representation of the portion of the product database ([0062-0063] teaches of including a table as an overlay display data of interest to a user);

syncing the first view of the realogram in the first defined area with the second view of the planogram in the second defined area, such that the first view of the realogram and the second view of the planogram mirror a same spatial location during an operation including one from zooming in and zooming out performed in one of the first defined area and the second defined area (Fig. 4, [0050-0053] teaches of zooming a layer and another layer also zooming );
receiving, from the user, user input via the user interface; and updating the planogram based on the user input second view of the planogram in the second defined area using the selected image of the product based on the user input (Fig. 4, [0050-0053] teaches of zooming a layer and another layer also zooming )
It would have been obvious to one of ordinary skill having the teachings of the cited art before him before the effective filing date of the claimed invention to modify Yan to include zooming and tables in order to present relevant content of what’s being viewed in a summary view to a user. 


However PSpice teaches:
associated with the realogram and the planogram

receiving, from the user, user input via the user interface; and updating the planogram based on the user input second view of the planogram in the second defined area using the selected image of the product based on the user input ([1:43-2:00] teaches of inputting a park from a database)
It would have been obvious to one of ordinary skill having the teachings of the cited art before him before the effective filing date of the claimed invention to modify Yan to placing parts in a model as taught by PSpace in order to present relevant add content that is not in the original realogram of Yan. 



Regarding claim 2, Opalach does not appear to teach claim 2, however Yan teaches:
 (Yan: 0099 user can compare the actual image with the planogram).Page 42 of 5010010-06449 US  
	The motivation is the same as claim 1.

Regarding claim 3, the cited prior art does not appear to teach claim 3, however the Teacher teaches:

3. The method of claim 1, wherein determining the one or more linear groupings of the subset of the set of recognized items corresponding to each shelf comprises: 


receiving, from the user, a selection of a first anchor point (first point on screen) on one end of each shelf in the realogram (one end of a set of icons, see below); 

    PNG
    media_image2.png
    1008
    1326
    media_image2.png
    Greyscale

receiving, from the user, a selection of a second anchor point adjacent to the first anchor point on each shelf in the realogram (User can hold down right click and add more objects); 


    PNG
    media_image1.png
    1059
    1857
    media_image1.png
    Greyscale


forming a line connecting the first and the second anchor point, the line passing through a subset of the set of recognized items present between the first and the second anchor point on each shelf in the realogram ( above screen shot shows a line passing through each object); and 



determining one or more linear groupings of the subset of the set of recognized items based on the line passing through the subset of the set of recognized items present between the first and the second anchor point (in the above screen shot more selected objects are grouped).  


Regarding claim 4, the cited prior art does not appear to teach claim 4, however the Teacher teaches:
4. The method of claim 3, further comprising: highlighting the one or more linear groupings of the subset of the set of recognized items.  (The teacher further teaches this)

    PNG
    media_image1.png
    1059
    1857
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    1005
    1321
    media_image3.png
    Greyscale

The motivation is the same as claim 3.


Regarding claim 5, the cited prior art does not appear to teach claim 9, however the Teacher teaches:
The method of claim 3, further comprising: 

determining whether the one or more linear groupings of the subset of the set of recognized items fail to include one or more recognized items on each shelf in the realogram; 

responsive to determining that the one or more linear groupings of the subset of the set of recognized items fail to include the one or more recognized items on each shelf inPage 43 of 5010010-06449 US the realogram, receiving a selection of a third anchor point adjacent to the second anchor point on each shelf in the realogram; and extending the line to connect the third anchor point with the first and the second anchor point, the line passing through the one or more recognized items on each shelf in the realogram (See below user can extend the line further if there is additional items).  

    PNG
    media_image1.png
    1059
    1857
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    1005
    1321
    media_image3.png
    Greyscale

The motivation is the same as claim 3.

Regarding claim 6, the cited prior art does not appear to teach claim 6, however the Teacher teaches:
6. The method of claim 1, further comprising: 

receiving, from the user, a search query including one or more terms; 

matching the search query with a product database; 

determining a table including one or more items based on matching the search query with the product database; and presenting the table including the one or more items in a third portion of the user interface (table means “a set of facts or figures systematically displayed”, Johnson Fig. 10 teaches of a user searching for tiger and a search engine returning a column of search results, this would allow that catalog of objects of Yan that are inserted into the planogram to be search via text).  
It would have been obvious to one of ordinary skill having the teachings of Opalach, Yan and Johnson before him before the effective filing date of the claimed invention to modify Yan to include a text search feature in Yan’s object catalog as taught by Johnson for a predictable result of increasing the ease of use of searching for objects in Yan’s catalog since Yan’s catalog doesn’t appear to be text searchable.

Regarding claim 8, Opalach does not appear to teach claim 8, however Yan teaches:
8. The method of claim 1, wherein the user input is associated with manipulating an arrangement of one or more images of items in the planogram ([0059, 0067]  user may maniplulate placement of objects which can be images such as).  
	The motivation is the same as claim 1.

Regarding claim 9, Opalach does not appear to teach claim 9, however Yan teaches:
([0059, 0067]  user may maniplulate placement of objects which can be images such as).  .  
	The motivation is the same as claim 1.

Claim 11, is similar in scope to claim 1 and rejected for similar reasons.

Claim 12 is similar in scope to claim 2 and rejected for similar reasons.

Claim 13 is similar to claim 3 and rejected for similar reasons.

Claim 14 is similar to claim 4 and rejected for similar reasons.

Claim 15 is similar to claim 5 and rejected for similar reasons.

Claim 16 is similar to claim 6 and rejected for similar reasons.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach in view of Yan in view of Yan US 2015/0088703 in view of Laliberte US 20160359957 A1 in view of the Teacher in view of Delooach in view of PSpice in view of Bell US 8,681,146.

Regarding claim 7, the cited prior art does not appear to teach claim 9, however Bell teaches:
7. The method of claim 6, further comprising: receiving, on the third portion of the user interface, user selection to move an image of the one or more items from the table into a gap in the planogram in the second portion of the user interface; 

determining whether physical dimensions of the gap in the planogram satisfies physical dimensions corresponding to the one or more items; and responsive to determining that the physical dimensions of the gap in the planogram satisfies the physical dimensions corresponding to the one or more items, placing the image of the one or more items from the table into the gap in the planogram in the second portion of the user interface (Bell: Claim 12 teaches of placing an object if there is room to place an object).Page 44 of 5010010-06449 US  

It would have been obvious to one of ordinary skill having the teachings of Opalach, Yan, Johnson and Bell before him before the effective filing date of the claimed invention to modify Yan to using a parameter test when placing Yan’s objects into the planogram for a predictable result of enhancing the presentation so that objects are not jumbled together.

Claim 17 is similar to claim 7 and rejected for similar reasons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Opalach Opalach in view of Yan in view of Yan US 2015/0088703 in view of Laliberte US 20160359957 A1 in view of the Teacher in view of Deloach in view of PSpice in view of Winter US 2003/0133698.

Regarding claim 10, the cited prior art doesn’t teach claim 10, however Winter teaches:
10. The method of claim 1, wherein the realogram in the first portion of the user interface is read-only (Winter: 0022 teaches of pictures being stored read only)  
It would have been obvious to one of ordinary skill having the teachings of Opalach, Yan, Johnson and Winter before him before the effective filing date of the claimed invention to modify Yan to having the images taken from actual retail shelves to be read only in order to protect them from being edited to prevent mistakes and confusion amongst users.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-9866, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 12PM-6PM EST. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BENJAMIN J NORRIS/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177